Court of Appeals
                         Sixth Appellate District of Texas

                                    JUDGMENT


In re The Estate of Nobie Florence Parker,             Appeal from the 276th District Court of
Deceased                                               Camp County, Texas (Tr. Ct. No. CV11-
                                                       1728). Opinion delivered by Chief Justice
No. 06-14-00099-CV                                     Morriss, Justice Moseley and Justice
                                                       Burgess participating.




       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We further order that the appellant, Richard Parker, pay all costs of this appeal.




                                                       RENDERED JUNE 30, 2015
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk